                                          Case 4:20-cv-06523-HSG Document 36 Filed 04/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAL HARI, et al.,                                  Case No. 20-cv-06523-HSG
                                   8                    Plaintiffs,                         ORDER TO SHOW CAUSE WHY
                                                                                            COUNSEL SHOULD NOT BE
                                   9             v.                                         REFERRED TO THE COURT'S
                                                                                            STANDING COMMITTEE ON
                                  10     COUNTY OF SAN MATEO, et al.,                       PROFESSIONAL CONDUCT
                                  11                    Defendants.

                                  12          On March 23, 2021, the Court dismissed this case for failure to prosecute. Dkt. No. 34.
Northern District of California
 United States District Court




                                  13   The Court did so after Plaintiffs failed to oppose or otherwise respond to Defendants’ motions to
                                  14   dismiss, then failed to respond to an order to show cause why the case should not be dismissed for
                                  15   failure to prosecute. Id.
                                  16          On March 30, 2021, Plaintiffs’ counsel filed a document styled “Declaration of Steve
                                  17   Whitworth,” along with declarations from his office staff and attached email correspondence with
                                  18   opposing counsel. Dkt. No. 35. The declarations make no mention of counsel’s failure to oppose
                                  19   the motions to dismiss or respond to the order to show cause, and do not refer to events in this case
                                  20   at all. The gist of the declarations is that counsel was in trial in a criminal case between February
                                  21   26 and March 22, 2021, with the result that counsel gave “a lack of attention to incoming emails.”
                                  22   Id. at 1-2. Counsel’s declaration avers that “[n]ow that trial is over, The Law Office of Steve
                                  23   Whitworth is taking every preventative measure to avoid missing any and all future incoming
                                  24   electronic correspondence.” Id. at 2.
                                  25          This mysterious filing (even assuming it was intended to respond belatedly to the order to
                                  26   show cause) is entirely deficient for a number of reasons. First, the oppositions to the motions to
                                  27   dismiss were due on January 14, 2021, around six weeks before the start of the trial described in
                                  28   counsel’s declaration. There was ample time to negotiate an extension if needed, as opposed to
                                          Case 4:20-cv-06523-HSG Document 36 Filed 04/06/21 Page 2 of 2




                                   1   simply ignoring multiple deadlines. Second, the problem here was not “lack of attention to

                                   2   emails.” The problem was that counsel missed multiple court-ordered deadlines and failed to

                                   3   respond at all to the Court’s order to show cause, with the damaging result that his clients’ case

                                   4   has now been dismissed based on these failures. Third, because the declarations are so generic

                                   5   and focus on counsel’s internal operations, they do not in any way apologize for (or even address)

                                   6   the prejudice to Plaintiffs that resulted from counsel’s neglect of his duties, and they propose no

                                   7   solution. In short, this filing raises more questions than it answers, and suggests that counsel has

                                   8   fallen short of fulfilling his professional and ethical obligations to his clients in this case.

                                   9           Accordingly, Plaintiffs’ counsel is ORDERED TO SHOW CAUSE by April 13, 2021

                                  10   why the Court should not refer him to this District’s Standing Committee on Professional

                                  11   Conduct. See Civil Local Rule 11-6(a)(1).

                                  12
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: 4/6/2021

                                  15                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  16                                                      United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
